Citation Nr: 0023669	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active duty from December 1975 to April 
1996.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Waco, Texas,  Department of Veterans Affairs (VA) Regional 
Office (RO).   


FINDINGS OF FACT

1. At the time of the appellant's December 1975 enlistment, 
no psychiatric, learning, or mental disabilities were 
noted .  

2. During the course of his active military service in 
November 1995, the appellant was diagnosed to have 
attention deficit disorder and a possible generalized 
anxiety disorder.

3. The appellant's claim of entitlement to service connection 
was received in May 1996, approximately one month after 
his retirement from active military service.  


CONCLUSIONS OF LAW

1. The appellant is presumed to have been in sound condition 
at the time of his December 1975 enlistment.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991; 38 C.F.R. 
§ 3.304(b) (1999).  

2. The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Hampton v. Gober, 10 Vet. App. 481 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed attention deficit 
disorder while on active military duty.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In light of this requirement, the Board will first review the 
factual evidence of record.  The Board will then review the 
applicable law, and proceed to its analysis of the claim at 
issue.  

Factual Background

The appellant's service entry physical examination reflects 
no psychiatric or psychological abnormalities were noted upon 
his enlistment in December 1975.  In particular, the 
appellant denied having had depression or excessive worry, 
loss of memory, and nervous trouble of any sort.  The 
appellant denied that he had ever been treated for a mental 
condition.  Upon clinical examination, no psychiatric 
abnormalities were noted.  The reports of periodic physical 
examinations conducted by the service department in April 
1980, July 1985, December 1987, and June 1991 are similarly 
without mention of any mental health related complaints, 
symptoms, or diagnoses.  

In a December 1995 letter, M.R.W., an Army counseling 
psychologist, reported that the appellant had undergone 
clinical testing and that he had been found to have attention 
deficit hyperactivity disorder and a generalized anxiety 
disorder.  Although she reported that the latter had been 
"ruled out," she stated that the appellant's "anxiety may 
be [an] underlying problem for him at this point.  

In an April 1996 statement, L.J., M.D. an Army psychiatrist, 
reported that the appellant had been diagnosed to have 
attention deficit hyperactivity disorder not otherwise 
specified, and that Ritalin had been prescribed from December 
1995 through January 1996.  

Prior to his April 1996 retirement from active military duty, 
the appellant underwent a service department physical 
examination in December 1995.  Although he denied having had 
depression or excessive worry, loss of memory or amnesia or 
nervous trouble of any sort, he reported that he was using 
Ritalin.  The report of clinical psychiatric evaluation also 
reflects no abnormalities were noted, but that the appellant 
was using the prescribed medication described.    
The appellant's service medical records reflect treatment for 
attention deficit disorder.  In a November 1995 entry, the 
appellant is noted to have reported that he had difficulty 
reading all his life.  

In a December 1996 statement, J.H., M.D., an Army 
psychiatrist, reported that the appellant had been treated by 
the service department from November 1995 until his "medical 
discharge" in April 1996.  Dr. J.H. stated that the 
appellant received treatment for attention deficit 
hyperactivity disorder, and that a generalized anxiety 
disorder was suspected. As to the latter, Dr. J.H. stated 
that the appellant was not treated for the disorder in 
question, thus leading the physician to believe that the 
disorder was ruled out.  However, Dr. J.H. noted that there 
was no documentation that "conclusively" indicated that an 
anxiety disorder had been ruled out.  

At a September 1999 personal hearing conducted at the RO, the 
appellant testified in substance that prior to his entry onto 
active military duty he never had problems with attention 
deficit disorder.  He stated that in 1995, he began noticing 
that he had difficulties in keeping up with conversation.  At 
that time, he was diagnosed by Army physicians to have the 
disorder.  He stated that when engaged in a conversation, he 
would "change subjects" and that within moments of reading 
material, he would have difficulty recalling what he had 
read.  


Relevant Law

Service Connection; In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of a veteran's military service, as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 3.303(a); see also Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. 
§ 3.303(d).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§  3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(1998); VAOPGCREC 82-90. 

The Presumption of Soundness  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

The Well-Grounded Claim Requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert, 1 Vet. App. at 53, the United States Court of  
Appeals for Veterans Claims (Court) observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initially, the Board will consider the presumption of 
soundness.  As is alluded to above, a veteran who served 
during a period of war is presumed in sound condition except 
for defects noted when examined and accepted for service. 
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991)

In this matter, the appellant's December 1975 enlistment 
physical examination is devoid of any mention of any 
psychiatric, learning, or mental health disability.  Although 
a November 1995 chronological record of medical care reflects 
that the appellant reported having difficulty reading and 
concentrating throughout life, such an entry does not 
constitute clear and unmistakable evidence that is sufficient 
to rebut the presumption of soundness.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) [holding that a veteran's self-
report that he had previously suffered from "depression or 
excessive worry;" in-service clinical records reflecting a 
pre-service diagnosis of a psychiatric disability, and an in-
service medical board that found the veteran's psychiatric 
disability to have preexisted service were insufficient to 
rebut the "presumption of soundness" as was found in 38 
U.S.C.A § 1111, because these records "were not supported by 
any contemporaneous clinical evidence or recorded history in 
the record." Because they were therefore "without a factual 
predicate in the record," they were insufficient to rebut the 
presumption of soundness].

Having found that the appellant was presumed to have been in 
sound condition at the time he entered military service and 
clear and unmistakable evidence has not been obtained to 
rebut this presumption, the Board must next determine whether 
the claim is well grounded.   

With regard to the first prong of the Caluza test, the Board 
is of the opinion that 
the diagnosed attention deficit disorder is a disability 
within the meaning of the law.  
Allen v. Brown, 7 Vet. App.  439 (1995) [Observing in part 
that by "disability" is meant any impairment of earning 
capacity].  See Winn v. Brown, 8 Vet. App. 510, 515 (1996).  
The medical evidence of record also clearly reflects that the 
appellant was diagnosed to have and treated for the disorder 
during the course of his military service, thus the second 
prong of the Caluza well groundedness test is also met.  

The Board now turns to the question of whether there has been 
submitted competent evidence of a nexus between the in-
service disease or injury and the current disability, thus 
constituting the third prong of the Caluza test.  As is noted 
above, evidence proffered in support of the claim is 
generally presumed credible for the purpose of ascertaining 
whether the claim is well grounded, and is then examined 
without regard to countervailing evidence of record.  King, 
supra.  

In this matter, the appellant was clearly treated for the 
disorder in question shortly before his retirement from 
active duty, and he has reported a continuance of its 
symptoms subsequent to that time.  Due to the proximity of 
the appellant's in-service medical diagnosis with his report 
of continued symptoms, the Board finds that the nexus 
requirement in this matter is satisfied and the claim is 
therefore well grounded.  See Hampton v. Gober, 10 Vet. App. 
481 (1997) [Holding that a well-grounded claim for service 
connection for a knee condition had been presented when the 
evidence of record showed in-service treatment for knee 
problems, a diagnosis of a knee condition on his separation 
examination, and a claim filed one month following discharge, 
despite the fact that a medical examination performed one 
month after the claim was filed was silent as to a knee 
condition.].

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

Further, while the appellant's assertions are presumed 
credible for the limited purpose of ascertaining whether the 
claim is well grounded, the presumption of credibility does 
not extend beyond this predicate determination.  Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993).  The Board is then 
required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board has carefully examined the evidence of record, but 
finds it insufficient to fully address the claim on the 
merits for the reasons that are below stated in the 
"Remand" section.  Accordingly, the claim will be remanded 
for further development.  

ORDER

The appellant's claim is well grounded.  


REMAND

As is noted above, congenital or developmental defects such 
as personality disorders are not diseases or injuries for the 
purposes of service connection. 
38 C.F.R. §§  3.303(c), 4.9; Winn, supra.  However, a grant 
of service connection may be appropriate for a congenital 
disease on the basis of aggravation.  See VAOPGCREC 82-90. 

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board observes that in February 1997, it was found that 
the appellant's disorder was a congenital defect, and that it 
was not aggravated beyond its normal progression by the 
appellant's military service.  However, the Board is unable 
to ascertain the bases for this finding.  The Board further 
observes that the medical evidence of record reflects that 
the appellant may have an anxiety disorder.  As was noted by 
Army physician J.H., this disorder may not have been excluded 
prior to the time the appellant was retired from active 
military service.  

In well-grounded claims, VA must provide a thorough and 
contemporaneous medical examination.  Peters v. Brown, 6 Vet. 
App.  540, 542 (1994); See Talley v. Brown, 6 Vet. App.  72, 
74 (1993); Weggenmann v. Brown, 5 Vet. App.  281, 284 (1993); 
Swanson v. Brown, 4 Vet. App.  148, 152 (1993): Proscelle v. 
Derwinski, 2 Vet. App.  629, 632 (1992).  

In this case, the appellant's claim has been found to be well 
grounded, and a medical examination will therefore be 
directed upon remand to clarify the medical diagnoses of 
record.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
clarifying medical examination, by an 
appropriately qualified physician, to 
respond to the below-specified inquiries.  
Prior to the examination, the examining 
physician must review the appellant's 
claims folder, and a copy of the remand, 
and acknowledge their receipt and review 
in any report generated as a result of 
this remand. All clinical testing must be 
conducted to respond to the specified 
inquiries. The examiner must respond to 
the specified inquiries, and state the 
medical basis for the opinion as it 
pertains to the appellant and the 
evidence of record. The examiner must 
respond to the following inquiries:

a.  Does the appellant currently 
have an anxiety disorder, and if so, 
is it as least as likely as not that 
the appellant's in-service record of 
mental health care represented the 
onset of the disorder?

b.  Is the diagnosed attention 
deficit disorder a congenital or 
acquired disorder?  If the former, 
is it as least as likely as not that 
the appellant's in-service symptoms 
and complaints for the disorder 
represented a worsening of the 
disorder in question?  

3.  The RO should take any other 
appropriate development or review action 
as it deems proper.  If any such action 
does not resolve the claim, or if the RO 
chooses to take no additional development 
action subsequent to the development 
directed by the Board, the RO shall issue 
the appellant a (Supplemental) Statement 
of the Case pertaining to that issue. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. 

After completion of the above, the RO should readjudicate the 
appellant's claim with regard to attention deficit disorder 
and, if appropriate, an anxiety disorder, with consideration 
given to all of the evidence of record, including any 
additional medical evidence obtained by the RO pursuant to 
this remand.  The law, regulations and Court decisions 
discussed by the Board above should be considered.  

If any of the appellant's claim is denied, the appellant and 
his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 


